Citation Nr: 1541314	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from July 17, 2009.

In January 2014, the Board remanded the case for additional development.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity, but has not been productive of occupational and social impairment with deficiencies in most areas.  

2.  The Veteran is only service-connected for PTSD, and he does not meet the schedular criteria for TDIU.  

3.  The Veteran's service-connected PTSD does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  

Moreover, with respect to the claim for TDIU, the RO sent a letter to the Veteran in April 2015, prior to the initial adjudication of the claim in May 2015.  That letter informed him of the evidence necessary to substantiate a claim for TDIU and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in VBMS and were reviewed by both the RO and the Board in connection with the claims.  On remand, the AOJ associated the Palo Alto VA Medical Center (VAMC) treatment records with the VBMS file.  At the Palo Alto VAMC, the Veteran specifically denied any prior mental health treatment during an April 2012 behavioral health consultation.  

The AOJ also sent the Veteran an April 2015 VA Form 21-4142 for him identify and authorize the release of any private treatment records.  Despite the Veteran's report of discussions with a therapist in his August 2013 substantive appeal and June 2015 statement, he did not provide any authorization to obtain records. Moreover, the content of those discussions as described in the June 2015 statement matches the content of the August 2013 mental health assessment at the Palo Alto VAMC.  Nevertheless, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran's August 2013 substantive appeal and June 2015 statement failed to identify the therapist to whom he referred or give specific dates of treatment, and the Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  

The Veteran was also afforded VA examinations in September 2009 and May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history.  Each examiner performed a mental status examination and addressed the rating criteria relevant to the disability in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  While the Veteran argued in a June 2015 statement that his symptoms are more severe than those reflected in the May 2015 examiner's report, his statement clearly references examples from prior to that May 2015 examination.  For example, he referenced being laid off from his job, which his May 2014 VA Form 21-8940 and the April 2105 VA Form 21-4192 listed as a September 2011 event.  The Veteran further referenced symptoms such as claustrophobia and flashbacks brought out by a recent MRI and EMG.  The Palo Alto VAMC treatment records reflect that the Veteran had this MRI and EMG in November 2010.  In short, the symptoms listed in this June 2015 statement are not new symptoms that the Veteran has developed since the May 2015 VA examination, and these symptoms do not indicate an increase in the severity of his PTSD since that examination.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has complied with the Board's January 2014 remand directives.  In May 2015, the AOJ associated the Palo Alto VAMC treatment records with the VBMS file before scheduling the Veteran for VA examination later that month.  The AOJ also sent the Veteran notice as to the evidentiary requirements for TDIU in April 2015 and enclosed VA Form 21-4192.  The AOJ also contacted the Veteran's former employer, who responded in April 2015 with a completed VA Form 21-4192.  In addition, the May 2015 VA examiner addressed the issue of the Veteran's employability in her examination report.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the January 2014 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 50 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under this criteria, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence for consideration in this case includes VA treatment records, VA examination reports, and the Veteran's lay statements.  The earliest VA treatment records show that the Veteran's primary care physician at the Palo Alto VAMC offered to refer him to the mental health clinic, but the Veteran declined this referral in February 2010.  The Veteran's primary care physician noted that he appeared to be stable with regard to PTSD at that time.  His primary care physician repeated this offer in August 2010, March 2011, and April 2012, but each time, the Veteran again declined referral to the mental health clinic.  In August 2010, March 2011, and April 2012, the Veteran's primary care physician repeatedly noted the Veteran to be stable with regard to his PTSD.  

In September 2009, the Veteran was afforded a VA examination at which time he reported symptoms of anxiety, depression, and hypervigilance to the examiner.  He denied any psychiatric treatment, psychotropic medications, and suicidal or homicidal ideation.  He was still working at that time and denied any history of time missed from work.  The Veteran also described having a good relationship with his wife.  His chief complaints at that time were memory and concentration problems, sleep disturbance, nightmares, flashbacks, anger, irritability, and increased startle response.  The Veteran specified that he had difficulty focusing his attention, nightmares three to four times per week, and trouble falling and staying asleep.  

The September 2009 examiner objectively noted the Veteran to be neatly and casually dressed, oriented, mildly anxious, and clear thinking.  He had normal speech, a controlled affect, and intact memory.  The examiner found no hallucinations or delusions, and there was no evidence of psychotic or delusional processes.  He found the Veteran to have appropriate judgment, linear thoughts, and a sad mood.  The examiner noted that these symptoms had interfered with the Veteran's ability to function effectively in his interpersonal relationships and communicate with others, resulting in difficulty establishing and maintaining social relationships.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 53, with a GAF score of 58 over the past year.  

Following the September 2009 VA examination, the Veteran declined several referrals to the Palo Alto VAMC's mental health clinic as described above.  In April 2012, he accepted a referral for a behavioral health consultation.  At that consultation, the Veteran denied having problems with depression, anxiety, and anger management.  He also denied any treatment for a mental health disorder.  He made no mention of PTSD at this behavioral health consultation.  

In August 2013, the Veteran approached the Palo Alto VAMC's mental health clinic on the recommendation of his representative, as he was seeking an evaluation to support a claim for an increased evaluation for PTSD.  He returned for a scheduled appointment later that month with a clinical social worker.  

At his scheduled appointment with the clinical social worker in August 2013, the Veteran recalled a recent MRI and EMG following elbow surgery.  The Palo Alto VAMC treatment records reflect that the MRI and EMG were performed in November 2010.  The Veteran described his reaction to each test, specifically distressing flashbacks that upset him for several hours.  Aside from his reaction to the November 2010 testing, the Veteran described over-reactions, feeling too stressed to attend the VFW or other clubs, an increased fear of heights preventing him from driving over bridges, a distant but cordial relationship with his siblings, and minimal social relationships.  The Veteran attributed his fear of heights to sitting in helicopter doorways while deployed to Vietnam, and recalled that the EMG had reminded him of in-service survival training with electrical shock.  However, he also recounted that he had recently developed a friendship with his brother-in-law, characterized his relationship with his wife as harmonious, and described hobbies showing his car in car shows and working on various collections.  The Veteran also denied any hospitalizations as part of his prior mental health history and explained that he had been laid off in 2011.  

The August 2013 clinical social worker noted that the Veteran was cooperative with normal psychomotor responses and coherent speech.  The Veteran described his mood as feeling dull rather than sharp, and the social worker considered his affect congruent with his mood.  The Veteran denied audiovisual hallucinations, and the social worker noted no psychotic symptoms or evidence of obsessions.  The Veteran further denied suicidal or homicidal ideation, and the social worker noted a linear thought process and intact cognition.  She diagnosed him with PTSD, assigned a GAF score of 58, and described the Veteran's appearance as clean and neat.  

The social worker indicated in August 2013 that the Veteran would continue his treatment over the course of 90 days.  However, as of November 2013, she was forced to terminate the mental health clinic's services for the Veteran, as he had failed to return phone calls or respond to written letters.  The Palo Alto VAMC treatment records reflect that the Veteran received no further treatment for his PTSD or any other mental health disorder.  Additionally, the Palo Alto VAMC active outpatient medication lists consistently reflect that the Veteran has had no medication prescribed to treat any mental health symptoms.  

In May 2015, the Veteran was provided another VA examination during which the examiner concurred with the existing diagnosis for PTSD and made an additional diagnosis of generalized anxiety disorder.  She was able to differentiate between the symptoms of PTSD and a generalized anxiety disorder.  She listed dreams, intrusive memories, estrangement from others, and the inability to recall part of his traumatic event to his PTSD, whereas she attributed worry, fatigue, and feeling on edge to his generalized anxiety disorder.  However, the examiner also recorded several symptoms that that these diagnoses have in common, such as sleep problems, irritability, and difficulty concentrating.  The examiner concluded that the Veteran has occupational and social impairment with reduced reliability and productivity, and she attributed 75 percent of that impairment to PTSD and 25 percent to a generalized anxiety disorder.  That examiner noted that he had intrusive memories, distressing dreams, flashbacks, irritable angry outbursts, hypervigilance, problems with concentration, sleep disturbance, anxiety, suspiciousness, twice weekly panic attacks, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, impaired judgement, disturbances of motivation and mood, difficulty maintaining effective work and social relationships, and obsessional rituals that interfere with routine activities.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an increased rating for PTSD.  The disability picture, to include the severity, frequency, and duration of his symptoms and the resulting impairment of social and occupational functioning, is consistent with a 50 percent rating throughout the period on appeal.  

The Veteran has a history of symptoms that include anxiety, depression, problems with memory and concentration, nightmares, hypervigilance, sleep disturbance, increased startle response, anger, irritability, flashbacks, suspiciousness, weekly panic attacks, difficulty with complex commands, impaired judgement, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  
A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms of weekly panic attacks, difficulty understanding complex commands, problems with memory and concentration, impaired judgement, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are consistent with a 50 percent evaluation.  On the other hand, his long, harmonious marriage and the lack of time missed from work while still employed is inconsistent with the occupational and social impairment involving deficiencies in most areas required for a 70 percent evaluation.  

Significantly, the Veteran has consistently described his marriage as good, even calling his wife his best friend at the Palo Alto VAMC in August 2013.  Further, at the September 2009 VA examination, he reported doing okay at work, getting along with the people there, and not missing any time due to his disability.  Additionally, the Veteran's statements have made clear that he was laid off.  In August 2013, he used the term "laid off" to the Palo Alto VAMC social worker.  The Veteran repeated the use of the term "laid off" in his June 2015 statement.  While he speculated that the reason for his lay off was the inability to deal with the people at work, this is at odds with his statements to the September 2009 VA examiner while still working.  Moreover, the April 2015 VA Form 21-4192 submitted by his former employer makes no suggestion that his disability had played any part in his termination or that the Veteran had missed any time due to his disability or required any accommodations for his disability while working.  

While the May 2015 VA examiner noted the inability to establish and maintain effective relationships, the Veteran has described developing a friendship with his brother-in-law in August 2013 at the Palo Alto VAMC, and he has been married for approximately 40 years.  That examiner also noted obsessional rituals, but gave no concrete examples of them.  In his lay statements, the Veteran has described "perimeter checks" of his property at night.  However, the September 2009 VA examiner treated these perimeter checks as a symptom of hypervigilance, and there is no indication in the medical evidence of record or the Veteran's lay statements that this behavior is a compulsion.  Similarly, the Veteran has alleged near continuous panic attacks in his December 2010 notice of disagreement, but the May 2015 VA examination report lists the frequency of these panic attacks as twice weekly.  Further, the Veteran's August 2013 substantive appeal and June 2015 statement consistently refer to the same November 2010 reactions to MRI and EMG testing, rather than suggesting that these reactions occur regularly.  This is not the near continuous panic attacks ads contemplated by the 70 percent criteria of Diagnostic Code 9411.  

Moreover, the Veteran's June 2015 statement argues that his employment termination was due to difficulty in adapting to stressful circumstances and that his irritable outbursts are synonymous with impaired impulse control.  However, both the September 2009 VA examiner and the May 2015 VA examiner noted his irritable behavior and angry outbursts, but specifically found no impaired impulse control.  With regard to his difficulty in adapting to stressful circumstance, the Veteran pointed to the circumstances surrounding his lay off, but again, there is no evidence supporting this in his former employer's April 2015 VA Form 21-4192, and this is at odds with his statements regarding his job while still employed at the September 2009 VA examination.  

Finally, the Veteran's symptomatology has not been similar to that of the 70 percent criteria.  A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher during the appeal period, to include consideration of his lay statements in the December 2010 notice of disagreement, August 2013 substantive appeal, and June 2015 response to the AOJ's SSOC.  In fact, the Veteran has consistently denied having suicidal and homicidal ideation, and he has had normal speech and never sought treatment for depression affecting his ability to function independently.  The VA examinations reports and treatment records have consistently noted that he had a neat appearance, orientation in all spheres, and a longstanding marriage.  

The Board acknowledges the Veteran's argument in his August 2013 substantive appeal that a lower GAF score should have been assigned at the September 2009 VA examination.  At that examination, the VA examiner assigned a GAF score of 53.  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the DSM-IV).  Notably, the GAF score of 53 assigned at the September 2009 VA examination is consistent with the GAF score of 58 assigned in August 2013 at the Palo Alto VAMC.  Moreover, the Veteran has not asserted that he is a trained medical professional, and the Board assigns more probative weight to the GAF scores rendered by the examiners and health care professionals.  In addition, the Board emphasizes that GAF scores are only one factor in reaching this decision.

As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to meet the criteria for a higher initial evaluation.  The Veteran's symptoms most closely approximate the criteria for the currently assigned 50 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused total occupational and social impairment referenced by the 100 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 50 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including anxiety, depression, problems with memory and concentration, nightmares, hypervigilance, sleep disturbance, increased startle response, anger, irritability, flashbacks, suspiciousness, weekly panic attacks, difficulty with complex commands, impaired judgement, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


II.  TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. 361.  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id. at 363.

In this case, the Veteran is only service-connected for PTSD, which is assigned a 50 percent rating.  Thus, he does not meet the scheduler criteria for TDIU.  38 C.F.R. § 4.16(a).  The Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is not warranted on an extraschedular basis.  

The Veteran's May 2014 VA Form 21-8940 indicated that he had completed college and had worked in information technology from 2002 to September 2011.  This VA Form 21-8940 also noted that he had lost 2 months from work due to illness, but the specific illness was not identified.  

The Veteran's primary contention has been that his PTSD caused an inability to adapt to the stressful circumstances of his job and deal with the other people there, which resulted in him being laid off in September 2011.  However, this statement contradicts his report of getting along with the people at work made to the September 2009 VA examiner and his report of interacting with people at car shows made to the Palo Alto VAMC social worker in August 2013.  Notably, the Veteran has routinely reported that he was laid off in September 2011, and his June 2015 lay statement acknowledges that his employer gave no specific reason for the termination, which is consistent with his former employer's April 2015 VA Form 21-4192 and his statements at this May 2015 VA examination.  

In addition, the May 2015 VA examiner opined that the Veteran was not functionally impaired and could perform both physical and sedentary employment.  In so doing, she discussed the Veteran's symptoms and noted that he reported being retired based on age rather than due to disability.  The Board finds this opinion to be highly probative, as it is based on a review of the Veteran's history and a mental status examination.  

Based on the foregoing, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


